In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐3829 
XAVIER LAURENS and KHADIJA LAURENS, 
                                                 Plaintiffs‐Appellants, 

                                   v. 

VOLVO CARS OF NORTH AMERICA, LLC, 
and VOLVO CAR USA, LLC, 
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 16 C 4507 — Harry D. Leinenweber, Judge. 
                      ____________________ 

      ARGUED APRIL 4, 2017 — DECIDED AUGUST 22, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
     WOOD, Chief Judge. The idea of a theme and variations is a 
common one in music. It should be in law, too. Here we return 
to  the  familiar  theme  of  a  defense  effort  to  pretermit  a  pro‐
posed class action by picking off the named plaintiff’s claim. 
Several  variations  on  that  theme  have  been  tried  and  have 
failed. See Campbell‐Ewald Co. v. Gomez, 136 S. Ct. 663 (2016) 
2                                                      No. 16‐3829 

(Rule 68 offers of judgment); Fulton Dental, LLC v. Bisco, Inc., 
860 F.3d 541 (7th Cir. 2017) (Rule 67 payments to court regis‐
try).  
     Undeterred, the defendant in the case now before us as‐
serts that an unaccepted offer of relief before a putative plain‐
tiff files a lawsuit deprives that plaintiff of standing. We see 
no reason why the timing of the offer has such a powerful ef‐
fect. Black‐letter contract law states that offers do not bind re‐
cipients  until  they  are  accepted.  See,  e.g.,  ALI  Restatement 
(Second) of Contracts § 17 (1981). Hence while the legal effect 
of every variation on the strategic‐mooting theme has not yet 
been explored, we are satisfied that an unaccepted pre‐litiga‐
tion offer does not deprive a plaintiff of her day in court. 
                                  I 
     This case, at base, is about a car purchaser’s disappointed 
expectations. The cars are Volvos, and the dispute centers on 
the  difference  between  the  model  XC90  and  the  XC90  T8 
(“the T8”). Both are luxury SUVs, but the XC90 runs on gas, 
whereas the T8 is a plug‐in hybrid. The latter feature comes at 
a premium; the 2016 T8 retailed for around $20,000 more than 
its  gas‐only  sibling.  Plaintiffs  Xavier  and  Khadija  Laurens 
overcame  the  sticker  shock  and  paid  $83,475  for  a  new  T8. 
They also purchased, for an additional $2,700, a charging sta‐
tion that was installed in their garage. 
    The  Laurenses  quickly  realized  that  the  car  they  bought 
fell short of the car the ads had promised. Volvo’s advertise‐
ments had claimed that the T8’s battery range was 25 miles, 
and the Laurenses had relied on this representation when de‐
ciding to purchase that model for a premium price. In practice 
their  T8  averaged  a  puny  eight  to  ten  miles  of  battery‐only 
No. 16‐3829                                                         3

driving, far below the promised distance. On April 21, 2016, 
Xavier filed this action, both on his own behalf and for a class 
of others similarly situated. He relied on the Class Action Fair‐
ness Act (CAFA), 28 U.S.C. § 1332(d), for subject‐matter juris‐
diction,  because  he  was  a  citizen  of  Illinois,  whereas  Volvo 
Cars USA is a Delaware limited liability company controlled 
by  Volvo  Cars  of  North  America  (another  Delaware  LLC), 
which is itself wholly owned by its Swedish parent (a publicly 
traded, share‐based limited liability company, or AB, with its 
principal place of business in Gothenburg, Sweden), and the 
aggregate  amount  in  controversy  exceeds  (he  asserted) 
$5,000,000. For himself, Xavier sought damages equal to the 
premium he paid for the hybrid model ($20,000), the cost of 
the charging station ($2,700), injunctive relief, punitive dam‐
ages, and attorney’s fees. 
     The  complaint’s  core theory  was  that  Volvo’s  misleading 
advertising  caused  Xavier  to  pay  the  extra  money  for  the 
hybrid version of the car. A wrinkle arose when it turned out 
that  Xavier  was  not  listed  on  either  the  car’s  purchase 
agreement or the title; only Khadija was. On June 8, 2016, the 
Laurenses  received  a  letter  from  Volvo  that  offered 
“immediately” to give Khadija (but not Xavier) “a full refund 
upon return of the vehicle if you are not satisfied with it for 
any reason” and to “arrange to pick up your vehicle at your 
home.” The next day Volvo moved to dismiss Xavier’s suit on 
the theory that he lacked standing; it argued that Khadija, the 
titleholder, was the only person with any possible injury, and 
she was not at that moment a party. Before the district court 
ruled  on  the  motion,  the  Laurenses  added  Khadija  to  the 
complaint. Volvo responded with a motion to dismiss under 
Federal Rule of Civil Procedure 12(b)(1); its motion contended 
that  Khadija  also  lacked  standing  because  its  letter  had 
4                                                      No. 16‐3829 

offered complete relief for her before she filed suit. The district 
judge  agreed  with  Volvo,  finding  that  Xavier  had  never 
suffered  an  Article  III  injury  and  that  Volvo’s  offer  had 
redressed  Khadija’s  injury  before  she  became  a  party.  The 
court dismissed the action, and this appeal followed. 
                                 II 
    While the Constitution does not define the precise extent 
of “[t]he judicial Power of the United States,” it does say that 
this  power  is  limited  to  “Cases”  and  “Controversies,” 
U.S. CONST.  art. III §§ 1, 2. This requires federal courts to po‐
lice their own authority, so that they do not entertain matters 
outside the scope of these terms. Of the several doctrines that 
perform  the  policing  task,  the  one  with  which  we  are  con‐
cerned is standing. The Supreme Court has said that “the ir‐
reducible constitutional minimum of standing contains three 
elements.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). In 
the Court’s words, “[t]he plaintiff must have (1) suffered an 
injury in fact, (2) that is fairly traceable to the challenged con‐
duct of the defendant, and (3) that is likely to be redressed by 
a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 
1540, 1547 (2016). 
    At the pleading stage, it is normally not difficult to pass 
the standing bar. Plaintiffs need only “‘clearly … allege facts 
demonstrating’  each  element.”  Id.  (quoting  Warth  v.  Seldin, 
422 U.S. 490, 518 (1975)). Things get more complicated when 
the defendant challenges a plaintiff’s standing in a motion to 
dismiss  for  want  of  Article  III  jurisdiction,  pursuant  to 
Rule 12(b)(1). District courts deciding such motions “must ac‐
cept as true all material allegations of the complaint, drawing 
all reasonable inferences therefrom in the plaintiff’s favor, un‐
less  standing  is  challenged  as  a  factual  matter.”  Remijas  v. 
No. 16‐3829                                                            5

Neiman Marcus Grp., LLC, 794 F.3d 688, 691 (7th Cir. 2015) (em‐
phasis added) (quoting Reid L. v. Ill. State Bd. of Educ., 358 F.3d 
511, 515 (7th Cir. 2004)). If a defendant raises a factual chal‐
lenge  to  standing,  the  plaintiff  bears  the  burden  of  proving 
standing by a preponderance of the evidence. Kathrein v. City 
of Evanston, Ill., 636 F.3d 906, 914 (7th Cir. 2011). We review the 
district  court’s  standing  decision  de  novo,  accepting  any  un‐
derlying  factual  findings  unless  they  are  clearly  erroneous. 
Winkler v. Gates, 481 F.3d 977, 982 (7th Cir. 2007). 
     Causation and redressability are not in question here. The 
Laurenses  maintain  that  Volvo  caused  their  injury  by  mis‐
leading them, and they seek damages that would redress the 
financial harms that flowed from the misrepresentation. Their 
complaint also includes a request for injunctive relief, but it is 
premature for us to say whether they do or do not have stand‐
ing for this part of the case. On the one hand, even an individ‐
ual plaintiff “bears the burden of showing that he has stand‐
ing  for  each  type  of  relief  sought.”  Summers  v.  Earth  Island 
Inst., 555 U.S. 488, 493 (2009). That means that either Xavier or 
Khadija had to demonstrate a stake in injunctive relief in par‐
ticular. In Summers, the plaintiffs failed to meet that burden, 
because the parties had settled their dispute with respect to 
the only national forest in which they had a personal stake, 
and  Volvo  suggests  that  the  Laurenses’  claim  for  injunctive 
relief should fail for similar reasons. Once burned, twice shy, 
it  argues:  how  will  either  Xavier  or  Khadija  ever  be  fooled 
again by its advertising? But there is another side to this ar‐
gument. First, unlike the plaintiffs in Summers, as we discuss 
below, the question whether the underlying dispute has been 
settled  is  a  live  one.  Second,  the  fact  that  the  Laurenses  are 
seeking to serve as class representatives complicates matters. 
The  Supreme  Court  held  in  United  States  Parole  Comm’n  v. 
6                                                         No. 16‐3829 

Geraghty, 445 U.S. 388 (1980), that “an action brought on be‐
half of a class does not become moot upon expiration of the 
named plaintiff’s substantive claim, even though class certifi‐
cation has been denied.” Id. at 404. “When the claim on the 
merits  is  ‘capable  of  repetition,  yet  evading  review,’  the 
named  plaintiff  may  litigate  the  class  certification  issue  de‐
spite  loss  of  his  personal  stake  in  the  outcome  of  the  litiga‐
tion.” Id. at 398. This may be one of those situations: at some 
point each class member will discover that the performance 
of the T8 falls far short of what was promised. But that is a 
different form of pick‐off. Moreover, if the Laurenses’ real dis‐
pute  is  that  Volvo  engages  in  misleading  advertising  more 
generally, then the fact that one lie has been uncovered may 
not, in fact, resolve the full dispute. 
    These matters were not explored in any detail in the dis‐
trict court, because of its conclusions that Xavier has no claim 
and the offer of relief to Khadija killed the case before it began. 
The  question  whether  those  conclusions  are  correct  is 
squarely before us. If either named plaintiff has a live dam‐
ages  claim  that  will  support  injury‐in‐fact,  further  proceed‐
ings will be necessary, and that would be the best time to ex‐
plore whether either one also has standing to pursue any type 
of injunctive relief. Since Volvo has not raised a factual chal‐
lenge to causation or redressability, and the latter allegations 
appear sufficient to us, we consider these requirements to be 
satisfied. 
                                  III 
   The outcome of this case thus turns on injury‐in‐fact—in 
particular, on who was injured and whether any such injury 
had already been fully redressed by the time the injured party 
was involved in the litigation. We begin with the “who,” and 
No. 16‐3829                                                           7

we  discuss  Xavier  first.  Volvo’s  motion  to  dismiss  asserted 
that Xavier suffered no injury‐in‐fact because his name does 
not appear on either the purchase agreement for the T8 or the 
title. The Laurenses respond that those documents reflect only 
who  owned  the  vehicle,  not  who  purchased  it.  But  that  is  not 
accurate.  Hypothetically,  Xavier  could  have  bought  the  car 
and given it to Khadija, but that is not what the documents 
show. Instead, it is Khadija’s name that appears on the  pur‐
chase agreement. This indicates that she not only owns the T8, 
but also that she bought it. It does not matter that Volvo’s ev‐
idence does not definitively indicate who furnished the funds. 
That was not its burden. All Volvo needed to do was to chal‐
lenge Xavier’s standing as a factual matter, and the documen‐
tation it provided was enough to do so. That put the ball in 
the Laurenses’ court; it became their burden to “com[e] for‐
ward with competent proof that standing exists.” Apex Digi‐
tal, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009) 
(internal  quotation  marks  omitted).  With  respect  to  Xavier, 
they did not provide any such evidence. Their failure to do so 
means that Xavier has not alleged the personal injury‐in‐fact 
that  must  exist  for  him  to  have  standing  to  sue  over  the  T8 
purchase. 
    The  Laurenses  have  one  more  theory  with  respect  to 
Xavier: they argue that he has standing based on his purchase 
and installation of the $2,700 charging station for the T8. Here 
again  the  Laurenses  rely  solely  on  the  allegations  in  their 
complaint.  As  far  as  it  goes,  that  is  enough,  because  Volvo 
points  to  no  facts  contradicting  the  complaint’s  allegations, 
which we thus take as true. Remijas, 794 F.3d at 691. But if all 
he  has  is  the  charging  station,  Xavier  has  a  different 
jurisdictional  problem.  There  is  no  indication  that  CAFA 
jurisdiction  would  lie  for  this  part  of  the  case,  and  on  an 
8                                                      No. 16‐3829 

individual  basis  a  $2,700  claim  is  so  far  below  the  $75,000 
amount‐in‐controversy  requirement  that  we  can  say  that  it 
appears  to  a  legal  certainty  that  his  claim  falls  below  the 
necessary  amount.  See  28  U.S.C.  § 1332(a);  St.  Paul  Mercury 
Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938). 
    By now, however, Xavier is not the only plaintiff. Khadija 
was added as a plaintiff on June 29, 2016, after Volvo sent its 
offer of settlement but long before the district court’s October 
13, 2016 order of dismissal. If Khadija has standing, her case 
can move forward. At that point, if the court concludes that 
CAFA jurisdiction is proper (a question on which we make no 
comment),  then  supplemental  jurisdiction  would  likely 
extend  to  Xavier’s  related  claim.  See  Exxon  Mobil  Corp.  v. 
Allapattah Servs., Inc., 545 U.S. 546, 558 (2005) (citing 28 U.S.C. 
§ 1367(a)). With that in mind, we turn to Khadija’s standing. 
    Khadija  undoubtedly  would  have  an  injury‐in‐fact  if 
Volvo had not offered a refund, and we will assume for the 
sake of argument that she would not have an injury if she had 
accepted  its  offer.  But  neither  of  those  things  happened.  In‐
stead, we must decide what happens if an offer is made before 
the person sues (or, as here, joins an existing action), but that 
offer is not accepted. 
   The Supreme Court’s most recent foray into this general 
area  is  Campbell‐Ewald.  Even  though  it  dealt  with  mootness 
rather  than  standing,  the  opinion  is  nonetheless  instructive. 
Volvo’s  position  is  that  Khadija  lacked  standing  at  the  mo‐
ment  she  was  added  as  a  plaintiff.  Since  “mootness  [is]  the 
doctrine of standing set in a time frame,” Geraghty, 445 U.S. at 
397, we begin with a closer look at Campbell‐Ewald. 
No. 16‐3829                                                             9

    In that case, putative class representative José Gomez sued 
the Campbell‐Ewald Company for allegedly violating the Tel‐
ephone Consumer Protection Act. Before Gomez moved for 
class  certification,  Campbell‐Ewald  submitted  an  offer  of 
judgment  under  Federal  Rule  of  Civil  Procedure  68  that 
would have provided Gomez complete relief on his individ‐
ual claim. When he did not accept, the company argued that 
its offer alone was enough to moot the case. 
    The Supreme Court saw things otherwise. It held that “an 
unaccepted  offer  to  satisfy  [a]  named  plaintiff’s  individual 
claim [is not] sufficient to render a case moot when the com‐
plaint seeks relief on behalf of the plaintiff and a class of per‐
sons similarly situated.” Campbell‐Ewald, 136 S. Ct. at 666. The 
key analogy, repeated throughout the opinion, was to contract 
law:  “An  unaccepted  settlement  offer—like  any  unaccepted 
contract offer—is a legal nullity, with no operative effect.” Id. 
at 670 (quoting Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 
1523,  1533  (2013)  (Kagan,  J.,  dissenting));  see  id.  at  666,  670, 
672 (other comparisons to contract law). The contract frame‐
work  was  not  confined  to  the  majority  opinion.  Justice 
Thomas  concurred  because  his  examination  of  the  common 
law history “demonstrate[d] that a mere offer of the sum owed is 
insufficient  to  eliminate  a  court’s  jurisdiction  to  decide  the 
case to which the offer related.” Id. at 674 (Thomas, J., concur‐
ring) (emphasis added). In the end, six Justices agreed that an 
unaccepted offer of relief, like “other unaccepted contract of‐
fers … creates no lasting right or obligation.” Id. at 666 (ma‐
jority opinion). 
   The  only  salient  differences  between  this  case  and 
Campbell‐Ewald are  that Volvo made its offer before Khadija 
sued, and it communicated the offer through a generic letter 
10                                                      No. 16‐3829 

instead of Rule 68’s more formal process. Neither distinction 
matters.  Nothing  about  Campbell‐Ewald’s  reasoning  is 
confined to Rule 68, which is precisely why we extended its 
holding to Rule 67 in Fulton Dental, 860 F.3d 541. As we noted 
in that opinion, there is  
      no principled distinction between attempting to force 
      a settlement on an unwilling party through Rule 68, as 
      in Campbell‐Ewald, and attempting to force a settlement 
      on an unwilling party through Rule 67. In either case, 
      all that exists is an unaccepted contract offer, and as the 
      Supreme Court recognized, an unaccepted offer is not 
      binding on the offeree. 
Id.  at  545.  If  forcing  a  contract  on  an  unwilling  party  is 
unacceptable  under  the  judicially  supervised  procedures  of 
Rule 68 and Rule 67, we see no reason why an impersonal note 
offering  a  refund  should  have  such  a  powerful  effect.  Nor 
does it matter that Volvo’s offer preceded Khadija’s lawsuit. 
Campbell‐Ewald’s core lesson is that unaccepted contract offers 
are  nullities;  settlement  proposals  are  contract  offers;  and 
therefore  unaccepted  settlement  proposals  are  nullities. 
Nothing  about  that  logic  turns  on  whether  a  suit  has  been 
filed. 
    Campbell‐Ewald’s  contractual  approach  is,  if  anything,  a 
better fit for claims that have not reached the courthouse. The 
Supreme Court has long held “that a cause of action is a spe‐
cies  of  property  protected  by  the  Fourteenth  Amendment’s 
Due Process Clause.” Logan v. Zimmerman Brush Co., 455 U.S. 
422, 428 (1982) (citing Mullane v. Central Hanover Bank & Trust 
Co., 339 U.S. 306 (1950)); see also id at. 429 (approaching Fifth 
Amendment’s Due Process Clause the same way). The Court 
No. 16‐3829                                                       11

has applied this rule expansively, in contexts ranging from in‐
ternational  relations  to  banking  to  employment  law.  E.g. 
Dames & Moore v. Regan, 453 U.S. 654 (1981); Mullane, 339 U.S. 
306; Logan, 455 U.S. 422. The bankruptcy code also counts le‐
gal rights among the types of property that can support bank‐
ruptcy claims. See In re Airadigm Commc’ns, Inc., 616 F.3d 642, 
659 (7th Cir. 2010). Everyday litigation confirms that under‐
standing. The reason parties settle cases is because both sides 
understand  that  legal  claims  have  monetary  value,  just  like 
any  other  form  of  property.  Volvo’s  offer  to  trade  Khadija’s 
claim for $83,475 illustrates the point: it sought to trade one 
form of property (claim) for another (currency). 
    Any first‐year law student knows that contract formation 
requires  offer,  acceptance,  and  consideration.  Whether  we 
characterize the deal Volvo was proposing as a swap of a car 
for money (as we suggested earlier) or a swap of a claim for 
money  (dropping  the  claim  in  exchange  for  $83,475),  until 
there is an acceptance there is no contract. (We take no posi‐
tion  on  which  is  the  better  description.)  Khadija  considered 
the trade and found it wanting. Whether she did so because 
of the cost of the charging station, or because she wanted ad‐
ditional damages for Volvo’s betrayal, or she wanted to be re‐
imbursed for the nuisance of a short‐range electric car, or she 
wanted a bonus for serving as a class representative, is beside 
the point. Volvo has no right preemptively to force her to ac‐
cept a contract offer. Indeed, an offeror is almost never per‐
mitted  to  force  acceptance  on  an  unwilling  offeree.  ALI  Re‐
statement (Second) of Contracts §§ 17, 50–70, 159–77; see also 
Campbell‐Ewald, 136 S. Ct. at 672 (“In sum, an unaccepted set‐
tlement offer or offer of judgment does not moot a plaintiffʹs 
case.”). Consider what this case would look like if the parties’ 
roles were reversed. Khadija could not argue that she had the 
12                                                          No. 16‐3829 

right unilaterally to compel an unwilling Volvo to trade a full 
refund in exchange for her claim. Our legal system places a 
premium on property rights, and protecting them is among 
the judiciary’s most important functions. 
    Volvo’s  position  is  also  at  odds  with  the  traditional  rule 
that  “a  mere  offer”  does  not  strip  the  court  of  jurisdiction. 
Campbell‐Ewald,  136  S.  Ct.  at  675  (Thomas,  J.,  concurring). 
Plaintiffs may opt for trial in the face of offers far more con‐
crete  than  Volvo’s  letter;  they  could  even  reject  “tender,” 
which was “an offer to pay the entire claim before a suit was 
filed, accompanied by ‘actually produc[ing]’ the sum ‘at the 
time of tender’ in an ‘unconditional’ manner.” Id. at 675 (quot‐
ing M.  BACON, A  NEW  ABRIDGMENT OF THE  LAW, 314–15, 321 
(1856)). 
    While Campbell‐Ewald dictates the outcome here, we note 
that  pragmatic  considerations  point  in  the  same  direction. 
Both of the Campbell‐Ewald dissents argued that some Rule 68 
offers could moot claims, but only if the defendant makes “ab‐
solutely clear” that it will pay the relief it has offered. Id. at 
683 (Alito, J., dissenting); id. at 680 (Roberts, C.J., dissenting). 
This was not a passing concern—Justice Alito stressed that the 
inevitability of payment was “the linchpin for finding moot‐
ness  in  this  case.”  Id.  at  683  (Alito,  J.,  dissenting).  Certainty 
may be in the eye of the beholder, and so some plaintiffs may 
contend that it is not clear enough that a defendant will make 
good on an offer of relief. Nonetheless, when offers are made 
during litigation, judicial oversight should mitigate the uncer‐
tainty: a defendant’s failure to follow through would incur the 
wrath  of  the  supervising  court,  and  egregious  misconduct 
might lead to sanctions. Those safeguards do not apply to of‐
No. 16‐3829                                                       13

fers made before the lawsuit begins. Here, if Khadija had ac‐
cepted  Volvo’s  offer  and  then  Volvo  had  failed  to  pay,  she 
would be right back where she started, with a new breach of 
contract claim. 
                                 IV 
    Since  Khadija  did  not  accept  Volvo’s  offer,  her  injury‐in‐
fact  from  Volvo’s  alleged  misrepresentations  remains  unre‐
dressed.  We  therefore  REVERSE  the  judgment  of  the  district 
court dismissing this case for lack of standing and remand for 
further proceedings consistent with this opinion. 
14                                                     No. 16‐3829 
 
   KANNE,  Circuit  Judge,  concurring.  I  join  in  the  majority’s 
opinion  reversing  and  remanding  the  district  court’s  deci‐
sion  for  further  consideration.  I  write  separately  to  further 
emphasize that on remand the district court is free to draw, 
or not to draw, the conclusion that Khadija has not met her 
burden to show standing for injunctive relief.